DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 12/06/2019, in which, claim(s) 1-19 are pending. Claims 1, 10 and 19 are independent.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 12/06/2019 are accepted by The Examiner.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Scott S. Adams (Reg. No. 63,302) on 07/26/2021. 

The application has been amended as follows:
Please replace claim 1 with:
1. (Currently amended) A computer-implemented method for a first node to establish a trusted communication with a second node, the second node having a second node identifier and a second secret point, the second secret point being a group private key times a map-to-point hash of the second node identifier, the group private key being associated with a group of nodes configured to grant credentials, the method comprising:
obtaining a first secret point from the group of nodes by at least obtaining, from each of a plurality of nodes in the group of nodes, respective portions of the first secret point and combining the respective portions to form the first secret point without reconstructing the group private key, wherein the first secret point is the group private key times a map-to-point hash of a first node identifier;
sending the first node identifier to the second node;
receiving the second node identifier;
generating a first session key using a bilinear pairing operation with a map-to-point hash of the second node identifier and with the first secret point; and
confirming that the first session key matches a second session key generated by the second node using the bilinear pairing operation with the second secret point and with a map-to-point hash of the first node identifier.

Please cancel claim 3;

Please replace claim 10 with:
10. (Currently amended) A first node comprising:
a processor;
memory;
a network interface; and
a blockchain application containing processor-executable instructions to establish a trusted communication with a second node, the second node having a second node identifier and a second secret point, the second secret point being a group private key times a map-to-point hash of the second node identifier, the group private key being associated with a group of nodes configured to grant credentials, wherein, when executed, the processor-executable instructions cause the first node to:
obtain a first secret point from the group of nodes by at least obtaining, from each of a plurality of nodes in the group of nodes, respective portions of the first secret point and combining the respective portions to form the first secret point without reconstructing the group private key, wherein the first secret point is the group private key times a map-to-point hash of a first node identifier;
send the first node identifier to the second node;
receive the second node identifier;
generate a first session key using a bilinear pairing operation with a map-to-point hash of the second node identifier and with the first secret point; and
confirm that the first session key matches a second session key generated by the second node using the bilinear pairing operation with the second secret point and with a map-to-point hash of the first node identifier.

Please cancel claim 12;

Please replace claim 19 with:
19. (Currently amended) A non-transitory processor-readable medium storing processor-executable instructions that, when executed by one or more processors, cause the one or more processors to:
obtain a first secret point from the group of nodes by at least obtaining, from each of a plurality of nodes in the group of nodes, respective portions of the first secret point and combining the respective portions to form the first secret point without reconstructing the group private key, wherein the first secret point is the group private key times a map-to-point hash of a first node identifier;
send the first node identifier to the second node;
receive the second node identifier;
generate a first session key using a bilinear pairing operation with a map-to-point hash of the second node identifier and with the first secret point; and
confirm that the first session key matches a second session key generated by the second node using the bilinear pairing operation with the second secret point and with a map-to-point hash of the first node identifier.


Please add claim 20:
20. (New) The non-transitory processor-readable medium of claim 19, wherein the processor-executable instructions, when executed, cause the first node to confirm by sending a challenge from the first node to the second node encrypted with the first session key, receiving a response to the challenge, and, based on the response, determining that the second node validly decrypted the challenge using the second session key.

Please add claim 21:
21. (New) The non-transitory processor-readable medium of claim 19, wherein the processor-executable instructions, when executed, cause the first node to send by further sending a first nonce, and to receive by further receiving a second nonce and a calculated C0 value, wherein the C0 value comprises a hash of a concatenation of the second session key, the first nonce, and the second nonce.

Please add claim 22:
22. (New) The non-transitory processor-readable medium of claim 19, wherein the second secret point is the group private key times the map-to-point hash of the second node identifier. 

Allowable Subject Matter
Claims 1-2, 4-11 and 13-22 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In claims 1, 10 and 19:
“obtaining a first secret point from the group of nodes by at least obtaining, from each of a plurality of nodes in the group of nodes, respective portions of the first secret point and combining the respective portions to form the first secret point without reconstructing the group private key, wherein the first secret point is the group private key times a map-to-point hash of a first node identifier;
confirming that the first session key matches a second session key generated by the second node using the bilinear pairing operation with the second secret point and with a map-to-point hash of the first node identifier.” in combination with other limitations recited as specified in the independent claim(s). 

The closest prior art made of record are:
McCusker et al. (US 2015/0244525 A1) teaches A method in a first entity for authenticating itself to a second entity by proving to the second entity that it is in possession of a full secret without sending the full secret to the second entity.
Cao et al. (US 2009/0307492 A1) teaches bidirectional authentication. For example, authenticating, by the first network device, the second network device according to the inspection parameter generated by the first network device and the inspection parameter received from the second network device.
Wenbo Mao (US 2006/0098824 A1) teaches providing short-term private keys in public-key cryptographic systems. 
Chen et al. (US 2004/0131191 A1) teaches generating a cryptographic key from multiple data sets each related to a respective association of a trusted party and user identity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497